535 U.S. 903
UTAH ET AL.v.EVANS, SECRETARY OF COMMERCE, ET AL.
No. 01-714.
Supreme Court of the United States.
March 4, 2002.

1
D. C. Utah. [Probable jurisdiction postponed, 534 U.S. 1112.] Motion of the Solicitor General and the North Carolina appellees for additional time for oral argument and for divided argument granted, and 10 additional minutes allotted for that purpose to be divided as follows: 35 minutes for appellants, 20 minutes for the Solicitor General, and 15 minutes for the North Carolina appellees.